DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5-6, 8-9, 11, 13-14, 16, and 21 are amended.    Claims 1-21 are pending in the instant application.  Claims 11-20 remain withdrawn.   Claims 1-10, and 21 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Yuanzhang Han on 08/17/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 5, 9, and 21 overcome all the reactions.  The rejections are withdrawn.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 by further limiting the second component of the catalyst comprising manganese obviates the rejection because the catalyst of cited the `840 publication does not comprise manganese.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, but not sufficient to overcome the rejection.  The 103(a) rejection is revised and cited below.

The following rejections are necessitated by the amendment filed 08/17/2022:

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US2004/0224840 (“the `840 publication”) to Kim et al. in view of Li et al., Catalysis Today, (2011), v175, p147-156, U.S. Patent No. 10,252,252 (“the `252 patent”) to Bauer et al., U.S. Patent No. 4,624,940 (“the `940 patent”) to Wan et al., U.S. Patent No. 6,087,298 (“the `298 patent”) to Sung et al.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `840 publication discloses a multi-function catalyst article comprising a catalyst for removing dioxin, carbon monoxide and nitrogen oxide simultaneously and a method for preparing the catalyst comprising 0.1 to 5% by weight of vanadium, 1 to 12% by weight of metals in 6A family and 0.1 to 10% by weight of Ag in titania carrier, see Abstract and Examples 1-3, and 5-6.  The `840 publication discloses vanadium (V) used in the selective catalytic reduction (SCR) catalyst as one of the primary components applied in metallic oxides catalysts in SCR process which is a process for transferring nitrogen oxide into nitrogen (gas) in the presence of catalyst by using any reducing agent such as ammonia or hydrocarbon [0029], wherein ammonia is applicable as a reducing agent to remove nitrogen oxides by incorporating it together with said multi-function catalyst article [0040].  Specifically, Example 1 of the `840 publication discloses a Vanadium-Molybdenum/Titania Catalyst [V-Mo/TiO2].   Example 2 discloses a Silver-Vanadium-Molybdenum/Titania Catalyst [Ag-V-Mo/TiO2].  The catalysts were used for conversion of CO and NOx in combustion exhaust gas, see Figs. 2-6, and [0002, and 0005].   The catalyst is molded to form honeycomb useful to remove the aromatic halogenated compounds comprising dioxin, carbon monoxide and nitrogen oxides simultaneously, see claim 16.
Li et al. discloses catalysts for selective catalytic reduction of NOx with ammonia over metal oxide and zeolite catalysts (Abstract).  Li et al. discloses Mn-based catalyst can be classified into three categories: 1) non-supported MnOx catalysts, 2) Mn-based composiye oxide catalysts; and 3) Mn supported on various materials, such as MnOx/Al2O3, MnOx/TiO2, and MnOx/activated carbon, summarized in Table 1 (left column, p. 151).  In addition, Li et al. discloses several methods, including impregnation method (IM), conventional aqueous ion-exchange (CA), improved aqueous ion-exchange (IA), soild-state ion-exchange (SS), and chemical vapor ion-exchange (CV) were reported to prepare zeolite catalysts for NH3-SCR reaction. Both of Fe/zeolite and Cu/zeolite have good thermal stability, but Fe/zeolite showed lower reactivity at lower temperature than that of Cu/zeolite for selective catalytic reduction of NOx with ammonia (right column, p.151).  
The `252 patent discloses a catalyst composition for treating exhaust gas comprising a blend of a first component and second component, wherein the first component is an aluminosilicate or ferrosilicate molecular sieve component wherein the molecular sieve is either in H+ form or is ion exchanged with one or more transition metals, and the second component is a vanadium oxide supported on a metal oxide support selected from alumina, titania, zirconia, cella, silica, and combinations thereof, wherein the exhaust gas comprises NO (Abstract and FiGs. 1-5).    Examples 1-3 of the `252 patent disclose a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (molecular sieves) with a V2O5-TiO2/WO3 suspension.  
The `940 patent discloses catalysts having three types of particles dispersed on a monolith have surprising oxidation and three-way activity even after exposure to temperatures above 1000 °C comprising: (1) palladium dispersed on stabilized alumina; (2) ceria-containing promoter particles and (3) washcoat stabilization particles to remove large amount of carbon monoxide, see Abstract, claims 1-14, and col. 1, lns. 7-32, and 50-62.  Specifically, the `940 patent discloses the catalyst of cerium oxide, zirconium oxide, barium oxide and lanthanum oxide, but without palladium are not effective in alumina stabilization at temperatures above 1200 °C, see EXAMPLE I.  However, the palladium containing catalysts superior in intimate contact with CeO2, see EXAMPLES II-VII, and TABLES II-IV.   
The `298 patent discloses an exhaust gas treatment catalytic article having an upstream catalytic zone and at least one downstream catalytic zone, wherein the upstream catalytic zone has an upstream composition which has a first upstream support, and at least one first upstream palladium component, and carriers of alloys which contain small or trace amounts of one or more other metals such as manganese, copper, vanadium, titanium and the like, see abstract and col. 35, ln.11.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between amended claim 1 and the `840 publication is that the prior art does not teach a catalyst composition comprising a second component which is a compound of a transition metal comprising manganese (Mn).   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 1 would have been obvious over the `840 publication because the difference of not comprising a second component of Mn is further taught and/or suggested by Li et al.   Li et al. discloses catalysts for selective catalytic reduction of NOx with NH3 over metal oxide and zeolite catalysts (Abstract), wherein the catalysts are Mn-based catalyst, which  can be further classified into three categories: 1) non-supported MnOx catalysts, 2) Mn-based composiye oxide catalysts; and 3) Mn supported on various materials, such as MnOx/Al2O3, MnOx/TiO2, and MnOx/activated carbon, summarized in Table 1 (left column, p. 151).  In addition, Li et al. discloses several methods, including impregnation method (IM), conventional aqueous ion-exchange (CA), improved aqueous ion-exchange (IA), soild-state ion-exchange (SS), and chemical vapor ion-exchange (CV) were reported to prepare zeolite catalysts for NH3-SCR reaction. Both of Fe/zeolite and Cu/zeolite have good thermal stability, but Fe/zeolite showed lower reactivity at lower temperature than that of Cu/zeolite for selective catalytic reduction of NOx with ammonia (right column, p.151).   Therefore, the difference of lacking Mn in the NOx reduction catalyst is further taught and/or suggested by Li et al.  

In terms of claim 2, both the `840 publication and Li et al. do not teach that the multi-function catalyst article comprises any precious metals. 

In terms of claim 3, the `840 publication does not teach that the catalyst composition is impregnated with palladium as an only precious metal present in the multi-function catalyst article.  However, the “940 patent discloses a catalyst composition impregnated with palladium as an only precious metal present in the multi-function catalyst article (EXAMPLES II-VII, and TABLES IIl-IV). In addition, the `940 patent discloses that the catalyst impregnated with palladium demonstrates superior activity over a catalyst composition without impregnating with palladium (EXAMPLE 1).

In terms of claim 4 wherein the catalyst composition comprises palladium as an only precious metal present in the multi-function catalyst article which has been pre-fixed onto a refractory metal oxide support material, see EXAMPLES II-VII of the `940 patent.

In terms of claim 5, Li et al. discloses catalysts comprising Cu/zeolite have good thermal stability (right column, p.151).  The `940 patent discloses the catalyst comprising cerium oxide, zirconium oxide, barium oxide and lanthanum oxide, but without palladium are not effective in alumina stabilization at temperatures above 1200 °C, see EXAMPLE I.  However, the palladium containing catalysts superior in intimate contact with CeO2, see EXAMPLES II-VII, and TABLES II-IV.   

In terms of claim 6, Li et al. discloses catalysts for selective catalytic reduction of NOx with NH3 over metal oxide and zeolite catalysts (Abstract), wherein the catalysts are Mn-based catalyst, which  can be further classified into three categories: 1) non-supported MnOx catalysts, 2) Mn-based composiye oxide catalysts; and 3) Mn supported on various materials, such as MnOx/Al2O3, MnOx/TiO2, and MnOx/activated carbon, summarized in Table 1 (left column, p. 151).  In addition, Li et al. discloses several methods, including impregnation method (IM), conventional aqueous ion-exchange (CA), improved aqueous ion-exchange (IA), soild-state ion-exchange (SS), and chemical vapor ion-exchange (CV) were reported to prepare zeolite catalysts for NH3-SCR reaction. Both of Fe/zeolite and Cu/zeolite have good thermal stability, but Fe/zeolite showed lower reactivity at lower temperature than that of Cu/zeolite for selective catalytic reduction of NOx with ammonia (right column, p.151).  

In terms of claim 8, Examples 1-3 of the `252 patent discloses a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (Fe-molecular sieves) with a V2O5-TiO2/WO3 suspension.  

In terms of claim 9, Examples 1-3 of the `252 patent discloses a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (molecular sieves) with a V2O5-TiO2/WO3 suspension.   Iron in iron exchanged MFI aluminosilicate (molecular sieves) is different from the second component of Vanadium-Molybdenum/Titania Catalyst [V-Mo/TiO2] of the `840 publication.  

In terms of claim 10, neither the `840 publication nor Li et al. teach that the catalyst composition comprise a crystalline molecular sieve.

In terms of claim 21, Examples 1-3 of the `252 patent discloses a catalyst composition prepared by blending iron exchanged MFI aluminosilicate (Fe-molecular sieves) with a V2O5-TiO2/WO3 suspension.  Li et al. discloses catalysts for selective catalytic reduction of NOx with NH3 over metal oxide and zeolite catalysts (Abstract), and both of Fe/zeolite and Cu/zeolite have good thermal stability, but Fe/zeolite showed lower reactivity at lower temperature than that of Cu/zeolite for selective catalytic reduction of NOx with ammonia (right column, p.151).  

Claim Objection
Claim 7 is objected to as being dependent upon a rejected base claim 1.


	
Conclusions
Claims 1-6, 8-10, and 21 are rejected.
Claim 7 is objected to.
Claims 11-20 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731